Criminal  District    Attorney
Bexar County Courthouse                          Re:    Authority     of the Bexar County
San Antonio,    Texas    78204                          Hospital     District,      pursuant
                                                        to Section      S(b) of Article
                                                        4494n, Vernon’s         Civil   Statutes,
                                                        to fund the operation           of a
                                                        clinic    for the poor and in-
                                                        digent without         assuming re-
                                                        sponsibility       for control      and
Dear Mr. Butler:                                        supervision      of such clinic.

             Your   recent   letter   requesting          the opinion   of this office
concerning    the   referenced     matter states,           in part,  as follows:

             “This office    requests      your opinion   con-
      cerning    the following      question:    May the Bexar
      County Hospital      District     fund the operation     of
      a clinic    for the poor and indigent         at Villa
      Coronado in south Bexar County without            taking
      over the operation       and supervision      of the clinic?

             “The Villa       Coronado Clinic        was originally
      set up and funded by a Government Grant (OEO)
      during the past year with the understanding
      that it (OEO) would only fund the clinic                     for
      one year.       The Clinic        is now operated       by a
      non-profit      organization,         “Southside      Neighbor-
      hood Association         Corporation”.         The Clinic’s
      first    year funds were expended on February 1,
      1972.     At this time the Bexar County Hospital
      District     decided      to fund the operation           since
      the persons       attended      by the Clinic       would or-
      dinarily     be cared for by the Bexar County
      Hospital      District     facilities      except for a
      transportation         problem of about 25 miles.                It
      is the Bexar County Hospital               District’s      con-
      tention     since    the transportation          problem is
      so acute for these residences,                that by the
      time the patients           from Villa     Coronado finally


                                              -5629-
Hon. Ted Butler,       page   2              (M-1154)



      came to the Bexar County Hospital            District
      facilities     they would be so advanced in their
      illnesses     that they would become in-patients
      of the hospital      instead    of clinical      out-patients.
      The Bexar County Hospital          District    is funding
      this clinic     through the non-profit         corporation
      (SSNAC) on a month to month basis without
      assuming any operation         or supervision       of the
      clinic     and without a contract        with the South-
      side Neighborhood       Association      Corporation.”

            Pursuant to the authority        of Section   4 of Article      IX of
the Constitution    of Texas,      the Bexar County Hospital      District    was
established    by Article    4494n, Vernon’s      Civil Statutes.     Section   1
of that Article    provides,     in part,   that:

             “Any county having a population         of
      190,000 or more . . . may be constituted
      a Hospital    District    as hereinafter    set out
      and . . . may provide        for the establishment
      of a hospital     or hospital     system to furnish
      medical   aid and hospital       care to the indigent
      and needy persons      residing     in said Hospital
      District.     . . .I’

               Subsection   (b)    of Section      5b of   that   Article   provides,
in pertinent      part,   as follows:
             ,1. . .(T)he    (hospital   district)      Board of
      Managers,    with the approval       of the Commissioners
      Court,    may cooperate     and contract      with . . . any
      privately     owned or operated      hospitilircz;E;;;;;
      or otherwise,      which privately      owne
      hos ital    is situated     in the hospital       district;
      p&            in
                    . the opinion      of the Board of Managers
      and of tie Commissioners         Court,    such a contract
      is deemed expedient        and advantageous        to the
      hospital    district    under existing       circumstances,
      and be for such fair        and reasonable       compensation
      and on such other terms and for such length                 of
      time as may be deemed to further             and assist     the
      hospital    district     in performing     its duty to
      provide    medical and hospital        care to needy in-
      habitants     of the county.”       (Emphasis added).




                                          -5630-
    Hon. Ted Butler,      page 3                    ‘M-l 154)



                Section    2 of Article   4437f. Vernon’s      Civil  Statutes,
     (the Texas Hospital     Licensing   Law) 9 defines    the term “hospital.”
    That Act’s   definition    of the term “hospital”        is expressly    made
    applicable   to the Bexar County HosPltal        District    by virtue    of
    Subsection   (b) (1) of Section     2 of Article    4437f, which provides,
    in part,   as follows :
                 II      . The definition    of ‘hospital’     does,
           however ’include      those facilities     maintained
           or operited     by lgovernmental’      or ‘governmental
           unit 1  as  those  terms   are defined    in Section    2,
           Subsection     (d) of this Act.”

                 Subsection    (d) , referred    to in the foregoing       statutory
    provision,    provides,    in part,   that

                “The term ‘governmental ’ Or          'governmental
          unit ) means any hospital  district           . . .”
          (Emphasis added).
                your letter      has also advised US that the Villa       Coronado
    Clinic,  the funding      of which is at issue in your request,        does
    not fall within the       definition    of “hospital”  set forth   in Article
    4437f,  and, therefore,      applicable   to Article  4494n.   For purposes
    of this opinion,     we   assume that your statement concerning        the Clinic’s
    falling  without    the   purview of the definition     of “hospital**    is correct

                  we are aware that prior      to the enactment of Article          4494n,
    the board of managers of a hospital            district,    pursuant   to Articles
    4478 and 4481, Vernon’s      Civil   Statutes,       had authority    to establish
    clinics    similar   to the nature of the Villa          Coronado Clinic.      If the
    Villa   Coronado Clinic    had been extant at the time of the enactment
i   of Article     4494n (1953),  which it.was        not, it would have become the
    property    of the Bexar County Hospital          District,    by virtue  of the pro-
    visions    of Section   4 of Article    4494n.

               Inasmuch as the Villa      Coronado Clinic     is not the property
    of the Hospital  District?     the  only  way  whereby   the  Hospital  District
    may have a legal   connection    with   such  Clinic  is  through   rhe provisions
    of Section  5b of Article     4494n, quoted supra.

                 pursuant to Subsection      (a)     of Section    Sb, the “ospital
    District   could elect     to purchase the       Clinic   to effectuat?     its duty
    of providing     for “the establishment         of a hospital     or hosFita1   system
    to furnish    medical   aid and hospital        care to the indigent      and need?


                                           -q631-
Hon. Ted Butler,       page   4                        (M-1154)



persons”    residing    in the    District.

            However, the District         cannot , pursuant to Subsection
 (b) of Section      Sb, contract   with the Clinic,        inasmuch as it is
not a “hospital”       as that term is used in Subsection            (b),   by virtue
of the provisions       of Subsection     (b)(l)   of Section      2 of Article
443?f,   quoted supra.       Furthermore?      no authority     is found in Section
5b of Article     4494n whereby the District          could contract      with any
clinic,   as opposed to a hospital,          in the District.        Cf. Attorney
-1’s         Opinion No. M-85 (1967),          and authorities      cxed    therein,
whereby the right of a hospital           district    to pay private      hos itals
for medical    care rendered      to needy and indigent         persons   o
                                                                          -7T-hixty
was upheld,    where it was not practical          to treat such persons          in the
hospital   district’s     own facilities.

            Even if,    arguendo , clinics     fell   within the purview of
Subsection   (b) of Section      Sb of Article      4494n, it is manifest   from
the import,   and specific     terms,of    that Subsection     that the only
way the District     could have a relationship         with the Clinic  would
be by contract.

             Your letter     clearly   states   that the Hospital    District
is presently    funding the Clinic,        on a month-to-month     basis,   through
a non-profit    corporation,       and that the District     neither   assumes any
operation    or supervision      of the Clinic,      nor does it have any con-
tract   with the parent non-profit         corporation.

              We are unable to find any legal       authority    sanctioning     the
fact situation      at issue in your request.       You are advised that the
Bexar County Hospital       District   may contract    only with those entities
set forth     in Subsection    (b) of Section    5b of Article    4494n.     If the
Villa    Coronado Clinic    meets the definition      of “hospital”     (as that
term is used in Article       4437f,   quoted supra),    you are further       ad-
vised that the Hospital       District   may contract    with the Clinic      to
render such medical services         to the needy and indigent       of the
District     as the Board of Managers deems necessary.

             No funding of the operations         of the Clinic,    or of its
parent non-profit       corporation,     may be granted from funds of the
Hospital    District   until    a contract   is executed   between the Dis-
trict   and the parent corporation,         whereby the District     will  assume
appropriate     responsibility       for the operation   and control    of the
Clinic.

             We are mindful of the            fact that the Bexar County Hospital
District    has the constitutional            and statutory duty to furnish medical

                                              -5632-
Hon. Ted Butler,       page    5                       (M-1154)



aid and hospital    care to the indigent         and needy                persons residing
in said District.      Accordingly,      you are further                  advised that the
Hospital   District  may acquire      the facilities     of               the Villa  Coronado
Clinic   if it deems such acquisition        necessary    to               the proper perfor-
mance of its constitutional         and statutory    duties                in this regard.

             In view    of    the   foregoing,         your   question        is   answered   in the
negative.

                                   SUMMARY

              (1)    Pursuant to Subsection        (b) of Section
      5b of Article       4494n, Vernon’s     Civil    Statutes,
      the Bexar County Hospital         District      has no au-
      thority     to fund the operations        of a clinic,     or
      its parent non-profit        corporation,       unless:    (a)
      the clinic      meets the definition       of “hospital”
      and (b)       a contract   is executed     between the
      Hospital     District    and the parent corporation
      whereby the District        will have an appropriate
      degree of supervision        and control      over the
      operations      of the funded facility.

             (2)    The Hospital   District   has the consti-
      tutional    and statutory    duty to furnish   medical
      and hospital      care to the indigent    and needy
      persons    residing    in its District.

               (3) Pursuant to Subsection       (a) of Section
       5b of Article    4494n, Vernon’s    Civil   Statutes,
       the Hospital   District   may acquire     the Villa
       Coronado Clinic,     and operate   the Clinic    as a
       part of the Hospital     District,    if the Board of
       Managers of the District      deems such acquisition
       necessary   and proper to the effectuation         of its
       duties.

                                                   truly      yours,




                                                       ey General        of   Texas

Prepared    by Austin        C. Bray,   Jr.
Assistant    Attorney        General


                                              -5633-
Hon.   Ted Butler,   page   i            (M-1154)



APPROVED:
OPINION COMMITTEE

Kerns Taylor,   Chairmaz
W. E. Allen,   Co-Chaizz
John Banks
Charles Lind
John Reeves
Scott Garrison

SAMUELD. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                -5634-